Exhibit 10.1


Performance Stock Unit Participation Agreement


This Performance Stock Unit Participation Agreement (the “Agreement”) is dated
as of this __th day of ______ and sets forth the terms and conditions of the
Award described below made by Heidrick & Struggles International, Inc. (the
“Company”) to _____ (the “Participant”), pursuant to the Second Amended and
Restated 2012 Heidrick & Struggles GlobalShare Program (the “Program” or the
“Plan”).
As of ________ (the “Grant Date”), the Company has granted a target award of
_____ Performance Stock Units (“PSUs”) to the Participant as set forth herein.
The PSUs are granted pursuant to the Program and are governed by the terms and
conditions of the Program. All defined terms used herein, unless specifically
defined in this Agreement, have the meanings assigned to them in the Program.
The Participant agrees to be bound by all terms and conditions of the Agreement
and the Program, and has received and reviewed a copy of the Program and the
Prospectus for the Program dated June 5, 2018.
The PSUs granted under this Agreement shall not become valid or enforceable
unless and until the Participant executes the Agreement and it is accepted by
the Company. By the Participant’s signature and the Company’s signature below,
the Participant and the Company agree that this constitutes the signature page
of the Agreement. Participant further agrees that the PSUs are granted under and
governed by the terms and conditions of the Agreement and the Program.
Agreements that are not signed and returned shall be invalid and unenforceable.
As a material condition and inducement to the Company’s grant of PSUs to the
Participant, the Participant agrees that he or she has received and reviewed the
Program and the Prospectus, and the Participant further agrees to be bound by
all of the terms and conditions of the Agreement and the Program, as may be
amended by the Company from time to time.
IN WITNESS WHEREOF, the parties hereto have duly executed the Agreement as of
the date first set forth above.


    
Name:    


Heidrick & Struggles International, Inc.




By:                             
Name:    Kamau Coar
Title:    General Counsel & Corporate Secretary
    





--------------------------------------------------------------------------------

Exhibit 10.1




NOW, THEREFORE, in consideration of the agreements of the Participant herein
provided and pursuant to the Program, the parties agree as follows:
1.
Definitions. All capitalized terms used herein, unless specifically defined
herein, shall have the same meanings as established in the Program.



2.
Participation. Pursuant to the Program and contingent upon the execution of the
Agreement, the Company hereby grants to the Participant a target award of
[_____] PSUs subject to the terms and conditions herein.



3.Vesting of PSUs.
(a)
The number of [_____] PSUs granted under the Agreement that shall vest on
[_____] is subject to the following conditions:



(i)
50% of the award will be based upon the attainment of Adjusted Operating Margin
(“AOM”) goals for the 3 year period 2019 through 2021. The attainment will be in
accordance with the schedule set forth below.

3-year Adjusted Operating Margin
Percentage of
Target PSUs Vesting
Intentionally omitted due to competitive nature of information
200% (Maximum)
100% (Target)
50% (Threshold)
0 %

For performance greater than 100% and less than 150% of target, or performance
less than 100% and greater than 50% of target, the vesting percentage will be
interpolated.
Except as set forth in Section 4 below, the portion of the target PSU Award that
does not vest in accordance with the schedule set forth above shall be forfeited
to the Company.
(ii)
50% of the award will be based upon the attainment of Total Shareholder Return
(R-TSR) performance relative to the HR & Employment Services Industry. The
attainment will be in accordance with the schedule set forth below.



3-year R-TSR
Percentage of
Target PSUs Vesting
75th Percentile or greater
200% (Maximum)
50th Percentile
100% (Target)
25th Percentile
50% (Threshold)
Less than 25th Percentile
0 %

For performance greater than the 50th percentile and less than the 75th
percentile, or performance less than the 50th percentile and greater than the
25th percentile, the vesting percentage will be interpolated.





--------------------------------------------------------------------------------

Exhibit 10.1


Except as set forth in Section 4 below, the portion of the target PSU Award that
does not vest in accordance with the schedule set forth above shall be forfeited
to the Company.
(iii)
The Participant has been in Continuous Service through the vesting date. For
purposes of the Agreement, “Continuous Service” shall mean the Participant’s
service with the Company or any Subsidiary or Affiliate as an employee, or the
Participant’s service as a member of the Board of Directors of the Company, has
not been interrupted or terminated, and shall include any period during which
the Participant is on an approved leave of absence from the Company or its
Subsidiaries or Affiliates.



(b)
Notwithstanding the terms of Section 3(a) above, if the Participant’s Continuous
Service is terminated as a result of the Participant’s death or Disability, the
target number of PSUs granted to the Participant under the Agreement will
immediately vest.



(c)
In the case of a Participant who is both an employee of the Company or any
Subsidiary or Affiliate and a member of the Board of Directors of the Company,
Continuous Service shall not end until the Participant’s service as both an
employee and a director terminates.



4.
Change in Control. The PSUs are subject to the Change of Control provisions as
set forth in detail in the Plan.

5.    Characteristics of PSUs.
(a)
PSUs are not Shares and the grant of a target number of PSUs shall provide only
those rights expressly set forth in the Agreement and the Program. The
Participant is not deemed to be a stockholder in the Company or have any of the
rights of a stockholder in the Company by virtue of the grant of PSUs.

(b)
The Participant does not have voting rights or any other rights inherent to the
ownership of Shares, including the rights to dividends (other than as provided
in Section 10), or other liquidating or non-liquidating distributions, by virtue
of being granted PSUs.

(c)
Neither the PSUs nor any right hereunder or under the Program shall be
transferable or be subject to attachment, execution or other similar process. In
the event of any attempt by the Participant to alienate, assign, pledge,
hypothecate or otherwise dispose of the PSUs or of any right hereunder or under
the Program, except as provided for in the Program, or in the event of any levy
or any attachment, execution or similar process upon the rights or interest
conferred by the PSUs, the Company may terminate the PSUs by notice to the
Participant and the PSUs and any related rights, including the right to dividend
equivalents as described in Section 10, shall thereupon be cancelled.

6.    Effect of Vesting.
(a)
If, and at the time, the Participant’s PSUs vest under the terms of Section 3 or
Section 4, such Participant shall receive as full consideration for the PSUs a
number of Shares equal to the number of PSUs which vested on such date.






--------------------------------------------------------------------------------

Exhibit 10.1


(b)
The PSUs granted to the Participant shall be maintained in a bookkeeping account
with the custodian appointed by the Committee from time to time (the
“Custodian”) for such Participant if and until the PSUs are converted into
Shares pursuant to this Section 6, at which time the Shares shall be issued to
the Participant in accordance with Section 9 below.

7.
Forfeiture of PSUs. Subject to the next following sentence, the Participant’s
PSUs shall be forfeited to the Company upon the Participant’s termination of
Continuous Service with the Company and its Subsidiaries and Affiliates (a) for
any reason other than the Participant’s death or Disability that occurs prior to
the date the PSUs vest as provided in Section 3 above or (b) for any reason
other than the Participant’s termination by the Company without Cause or the
Participant’s voluntary termination due to the existence of Good Reason, in
either case during the two-year period beginning on the date of a Change in
Control, as provided in Section 4 above. The foregoing provisions of this
Section 7 shall be subject to the provisions of the Company’s Bonus, Restricted
Stock Unit, Performance Stock Unit and Bonus Cash Deferral Retirement Policy
(the “Retirement Policy”), and any other Company plan or written employment,
severance or similar agreement that has been or may be executed by the
Participant and the Company, and the provisions in such Retirement Policy or
agreement concerning the vesting of the PSUs in connection with the
Participant’s termination of Continuous Service shall supersede any inconsistent
or contrary provision of this Section 7.

8.
Compensation Recovery. The Participant’s PSUs are subject to the Clawback Policy
adopted by the Board of Directors.

9.
Delivery of Shares to the Participant. As soon as practicable after the PSUs
vest and are converted into Shares, and subject to Section 11, the Custodian
shall, without transfer or issue tax or other incidental expense to the
Participant, deliver to the Participant by first-class insured mail addressed to
the Participant at the address shown on page 1 or the last address of record on
file with the Custodian, (a) a statement from the Custodian referencing the
number of Shares held in the Participant’s name in a book entry account, or (b)
at the Participant’s request, certificate(s) for the number of Shares as to
which the PSUs vested. In any event, Shares due the Participant shall be
delivered as described above no later than March 15 of the year following the
calendar year in which such PSUs vest.

10.
Dividend Equivalents. The Company shall credit the Participant’s PSU account
with an amount equal to the dividends, if any, that would be paid with respect
to the unvested PSUs as if the PSUs were actual Shares to a shareholder as of
the Record date. Such amount shall be credited to the Participant’s PSU account
at the same time dividends are paid with respect to the Shares, shall be subject
to the vesting and forfeiture provisions set forth in Sections 3, 4 and 7 of the
Agreement, and shall be paid to the Participant in cash, on the first payroll
date following the date the Participant’s related PSUs vest and are issued as
Shares to the Participant.

11.    Tax Withholdings and Payments.
(a)
The Company or any Subsidiary or Affiliate is authorized to withhold from any
payment to be made to the Participant, amounts of income tax withholding and
other taxes due in connection with compensation or any other transaction under
the Program, including the receipt of Shares under Section 6. The Participant
shall hold the Company






--------------------------------------------------------------------------------

Exhibit 10.1


harmless for any damages caused by his or her failure to so comply and for any
other damages caused by his or her actions or inactions.


(b)
The Participant may pay withholding taxes attributable to the receipt of Shares
in cash, by having Shares withheld by the Company from any Shares that would
otherwise be received by the Participant under the Agreement (in which case, the
number of Shares so withheld shall have an aggregate Fair Market Value at the
time of such withholding sufficient to satisfy the applicable withholding
taxes), or by any other method approved by the Committee. If the Participant
does not satisfy the withholding obligation by cash payment within a reasonable
time established by the Committee, the Participant’s withholding obligation
shall be satisfied by the Company’s withholding of Shares from the vested PSUs.



(c)
The Company shall deduct from the dividend equivalents paid to the Participant
pursuant to Section 10 the Participant’s withholding obligation arising from
such payment.



12.    Miscellaneous.
(a)
The granting of an Award under the Program and the Agreement shall impose no
obligation on the Company or any Subsidiary or Affiliate to continue the
employment relationship or any other relationship between it and the Participant
and shall not lessen or affect the Company’s, Subsidiary’s or Affiliate’s right
to terminate its relationship with the Participant. The Participant shall have
no claim to be granted any further or other Award under the Program, and there
is no obligation for uniformity of treatment of the Participants. The
Participant acknowledges and agrees that: (i) the Program is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time;  (ii) the
grant of PSUs is voluntary and occasional and does not create any contractual or
other right to receive future grants of PSUs, or benefits in lieu of PSUs, even
if PSUs have been granted repeatedly in the past; (iii) all decisions with
respect to future PSU grants, if any, will be at the sole discretion of the
Company; (iv) participation in the Program is voluntary; (v) the PSUs are not a
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (vi) the future value of the underlying
shares is unknown and cannot be predicted with certainty; and (vii) in
consideration of the grant of PSUs, no claim or entitlement to compensation or
damages shall arise from termination of the PSUs or diminution in value of the
PSUs or Shares received upon vesting including (without limitation) any claim or
entitlement resulting from termination of the Participant’s active employment by
the Company or a Subsidiary or Affiliate (for any reason whatsoever and whether
or not in breach of local labor laws) and the Participant hereby releases the
Company and its Subsidiaries and Affiliates from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, the
Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue such claim.






--------------------------------------------------------------------------------

Exhibit 10.1


(b)
The Agreement shall, subject to the terms hereof, terminate upon the forfeiture
and/or vesting of all PSUs and dividend equivalents granted to the Participant
hereunder, unless otherwise agreed upon by the parties hereto.

(c)
The Agreement may be amended by the written agreement of the Company and the
Participant. Notwithstanding the foregoing, (i) the Company may amend, alter or
discontinue the Agreement, without the consent of the Participant so long as
such amendment, alteration or discontinuance would not impair any of the rights
or obligations under any Award theretofore granted to the Participant under the
Program; and (ii) the Committee may amend the Agreement in such manner as it
deems necessary to permit the granting of Awards meeting the requirements of the
Code or other applicable laws.

(d)
The parties agree that the Agreement shall be governed by and interpreted and
construed in accordance with the laws of the United States and, in particular,
those of the State of Illinois without regard to its conflict of law principles,
as Illinois is the situs of the principal corporate office of the Company.
Furthermore, to the extent not prohibited under applicable law, and unless the
Company affirmatively elects in writing to allow the proceeding to be brought
(or itself brings such a proceeding) in a different venue, the parties agree
that any suit, action or proceeding with respect to the Program, the PSUs or the
Agreement shall be brought in the state courts in Chicago, Illinois or in the
U.S. District Court for the Northern District of Illinois. The parties hereby
accept the exclusive jurisdiction of those courts for the purpose of any such
suit, action or proceeding. Venue for any such action, in addition to any other
venue required or otherwise mandated by statute, will be in Chicago, Illinois.
Each party further agrees to waive any applicable right to a jury trial, and
expressly elects to have the matter heard as a bench trial.

(e)
Unless waived by the Company, any notice to the Company required under or
relating to the Agreement shall be in writing and addressed to:

General Counsel & Corporate Secretary
Heidrick & Struggles International, Inc.
233 South Wacker Drive
Suite 4900
Chicago, IL 60606-6303
13.
Program Governs. All terms and conditions of the Program are incorporated herein
and made part hereof as if stated herein. If there is any conflict between the
terms and conditions of the Program and the Agreement, the terms and conditions
of the Program, as interpreted by the Committee, shall govern.

14.
Data Privacy.    By signing below, the Participant voluntarily acknowledges and
consents to the collection, use, processing and transfer of personal data as
described in this Section 14. The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data.  However, the
Participant’s failure to provide the consent may affect the Participant’s
ability to participate in the Program.  The Company and its Subsidiaries and
Affiliates hold certain personal information about the Participant, including
the Participant’s name, home address and telephone number, date of birth,
employee identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details






--------------------------------------------------------------------------------

Exhibit 10.1


of all options or any other rights or entitlements to shares of stock in the
Participant’s favor, for the purpose of managing and administering the Program
(“Data”).  The Company, its Subsidiaries and its Affiliates will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of the Participant’s participation in the Program,
and the Company and any of its Subsidiaries or Affiliates may each further
transfer Data to any third parties assisting in the implementation,
administration and management of the Program. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States.  The Participant authorizes them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Program, including any requisite transfer of such Data as may be required for
the administration of the Program and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Program.  The
Participant may, at any time, review Data, require any necessary amendments to
it or withdraw the consents herein in writing by contacting the Company;
however, by withdrawing consent, the Participant will affect his or her ability
to participate in the Program.
15.    Execution of the Agreement.
(a)
The Parties agree that this Agreement shall be considered executed by both
parties executing the Agreement as the first page hereof, which is a part
hereof.

(b)
This Agreement, or any amendments thereto, may be executed in counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.

    









